

113 S1913 IS: To make permanent the Payments in Lieu of Taxes program.
U.S. Senate
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1913IN THE SENATE OF THE UNITED STATESJanuary 13, 2014Mr. Udall of Colorado (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo make permanent the Payments in Lieu of Taxes program.1.Payments in lieu of taxesSection 6906 of title
			 31, United States Code, is amended by striking of  fiscal years 2008 through 2013 and inserting fiscal year.